Martin J.
There are two appellants in this case; the first is the defendant; the other an intervening party, the Merchants Bank of Baltimore. The defendant was sued on a clause of a notarial act of sale, by which she assumed a debt of her vendor. Although a pertinacious defence was made for her in the first court, her counsel has not seen fit to oppose the affirmance of the judgment against her in this. The appeal of the intervening party is premature, as no judgment was given on his intervention in the Commercial Court. The plaintiffs’ claim against the defendant appears to have been correctly sustained.
It is, therefore, ordered and decreed, that the judgment against the defendant be affirmed, with costs, and that the appeal of the intervening party be dismissed, with costs.